Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 2, 2007                                                                                            Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
  133319 (6)                                                                                               Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
                                                                                                                        Justices
  LAWRENCE EVANS, #324535

                  Petitioner,
                                                                      SC: 133319
  v                                                                   AGC: 0245/07; 0248/07

  ATTORNEY GRIEVANCE COMMISSION
  ___________________________________


                 On order of the Chief Justice, the motion by petitioner for reconsideration
  of the order of March 8, 2007 is considered and it is DENIED because it does not appear
  the order was entered erroneously. This case will be dismissed if petitioner fails to pay
  the partial entry fee within 21 days.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 2, 2007                       _________________________________________
                                                                                 Clerk